Title: To George Washington from John Lewis, 27 April 1784
From: Lewis, John
To: Washington, George



Dear Sir,
Falls of Ohio 27 April 1784

According to your request I made every enquiry I cou’d when on the Monongahela and at Fort Pitt respecting the Situation of your Lands on the western Waters, as also of your Plantation under the care of Mr Simpson. I cou’d get no satisfactory account of either indeed the short time I was in that Country put it out of my power to get the information I cou’d have wished, it being only four days from the time I got to Redstone till I left Fort Pitt for the falls of Ohio. But from the enquiry I made I think it wd be necessary to send some person, & as soon as possible, to make inquiry into the Situation of yr Plantation & Negro’s. The information I got of some of yr Negro’s is such as I chuse not to commit to paper, for fear of a Miscarriage of the letter. Not having an opportunity of seeing those persons who have settled on yr Lands on Raccoon and elsewhere, I thought it best to set up advertisements letting the

people know your intentions respecting the Lands. I fell in with a Mr David Bradford a Gentleman of the Law, who was then on his way to Raccoon Creek, I got him to take advertisements with him, and a promise to make every enquiry into the situation of your lands there and give me information. A few days agoe I receivd a letter from him, a Coppy of which I inclose you by which you may Judge what step you’d best take for securing your Lands. Mr Bradford is a sensible Man of Good Character, livs on Shirtees Creek, & from the Conversation I had with him believe he’d undertake your Business in that part of the Country, and is I believe as proper a person as you could employ. I have not been able to learn whether any persons have settled on yr Kanhaway lands, but believe there has been persons if not at this time settled on yr land on the Ohio, for this reason as I went down the Ohio I met two boat load of People going down, who told me they were from Washingtons Bottom, did not chuse to stay there any longer as they supposd they should be obliged to pay rent for the land. I have been inform that yr Land on the Ohio & Kenhaway have lately been survey’d, included within Larger Surveys by Persons from Pensylvania, with intent tis said to sell them in Philadelphia. There has been large Quantities of Barren Mountains lately Surveyd, that are not worth the Surveying fees, on purpose to sell in Philadelphia, ’tis pity some method should not be fallen on to Caution people against buying these Lands as they are altogether a fraud. I do not know when I shall be able to return, as yet have only got 32,000 Acres of My Lands Surveyd, but as soon as I can possibly get my business done shall leave this Country. My Compts to Mrs Washington I am & Sir Your Most Obdt Servt

John Lewis

